Citation Nr: 0616881	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had military service from March 1972 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004.

The veteran was formerly represented by AMVETS.  In June 
2004, that organization withdrew its representation of the 
veteran.  The veteran has not appointed another 
representative in connection with the instant appeal.


FINDINGS OF FACT

The veteran's bilateral pes planus has manifested in severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
November 2001 letter, issued prior to the initial AOJ 
decision, VA informed the veteran of the information and 
evidence necessary to substantiate a claim for an increased 
rating.  The letter also informed the veteran of his and VA's 
respective duties for obtaining evidence.  Lastly, the letter 
informed him of the types of evidence he can submit to 
support his claim and asked him send the information 
describing any additional relevant evidence or the evidence 
itself.  Thus, as a practical matter, the Board finds that 
the veteran has been asked to submit any evidence in his 
possession that pertains to his claim.  Furthermore, in June 
2004 and March 2005 letter, VA specifically asked him to send 
any evidence in his possession that pertains to his claim.

In addition, VA provided the veteran with a copy of the 
appealed April 2002 rating decision, March 2003 statement of 
the case, December 2004 Board remand, and numerous 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, and the 
reasons for the determinations made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, where the claim is predicated on establishing 
the degree of disability, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
elements stemming from the prior award of service connection, 
including notice that an effective date will assigned if an 
increase in the disability rating is awarded.  See generally 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the veteran's claim for an increased disability 
rating for bilateral pes planus, any question as to the 
appropriate effective date to be assigned is rendered moot.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA and private medical records, VA 
examination reports, and statements made by and on behalf of 
the veteran in support of his claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's bilateral pes planus is currently evaluated as 
30 percent disabling under Diagnostic Code 5276, 38 C.F.R. 
§ 4.71a (2005).  

Diagnostic Code 5276 for acquired flatfoot provides for the 
following evaluations:

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances: 
   Bilateral: 50 percent; and
   Unilateral: 30 percent.
Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities: 
   Bilateral: 30 percent; and
   Unilateral: 20 percent.
Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet: 
   Bilateral or unilateral: 10 percent.
Mild; symptoms relieved by built-up shoe or arch support: 0 
percent.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 30 percent for the veteran's bilateral pes planus.  
In support of this finding, the Board notes the following 
evidence of record.

A January 2002 VA examination report reflects complaints of 
persistent problems with bilateral pes planus, including 
problems with prolonged standing and walking.  The veteran 
reported that it was a chronic ongoing problem without any 
specific flare-ups.  He reported wearing a couple of 
different pairs of orthotics that help his feet.  He stated 
that he works as a machine operator and is on his feet all 
day long, which is difficult.  Physical examination found 
soreness, pain, and tenderness over the plantar surfaces of 
both feet.  There were calluses on the plantar surfaces of 
both feet, mostly on the metatarsal heads.  There was some 
clawing of the toes of both feet but were passively 
correctable.  There were no spasms in the Achilles tendon, 
and tendon and feel were not in valgus.  There was no severe 
pronation deformity in the forefeet but the veteran had 
marked tenderness and pain when ambulating without his 
supports.  The veteran did much better ambulating with the 
supports.

A September 2005 VA examination report reflects complaints of 
persistent problems with bilateral pes planus, including 
pain, stiffness, soreness, and tenderness.  The veteran 
reported that repetitive use and weather changes bother him 
but no other specific flare-ups.  He stated that he is 
functioning on the job, that he has to be on his feet all day 
long, and that by the end of the day his feet are markedly 
worse.  He reported wearing some shoe inserts but that they 
do not help.  Physical examination found some pes planus 
bilaterally with tenderness, soreness, and pain over the 
plantar surfaces.  There were no callosities on either foot.  
Heel and Achilles were not in valgus bilaterally.  There were 
hammering and clawing of the toes bilaterally but were 
correctable.  There was no severe pronation with ambulation.  
The examiner noted that the main problem is pain and 
tenderness over the plantar surfaces.  He also noted that 
repetitive use causes an increase in ache and pain, soreness, 
tenderness, and fatigability but that there were no changes 
noted on examination; and he added that any other range of 
motion change is speculative.  Lastly, the examiner stated 
that the veteran is currently working but that his feet are 
more painful by the end of a long shift of standing on his 
feet all day long.

The above evidence fails to show that the veteran's 
disability is reflective of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation.  In this regard, examinations did not find 
severe pronation, extreme tenderness, marked inward 
displacement, or any spasms of the tendo achillis.  Thus, a 
50 percent evaluation is not warranted.  The Board notes the 
veteran's statement at the September 2005 examination that 
shoe inserts do not help; however, the Board observes that 
his disability does not reflect the other requisite criteria 
for a 50 percent rating.  

Moreover, the Board finds that the veteran's disability more 
closely approximates the criteria for the current 30 percent 
rating.  In this regard, the record shows that his disability 
is reflective of objective evidence of pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's bilateral pes planus.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Board acknowledges the medical opinions 
indicating that the veteran should switch to a less 
weightbearing job; however, the record shows that the veteran 
is still able to work 40 hours per week at his current job.  
Therefore, the Board finds that the criteria for submission 
for consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 30 percent for the veteran's 
disability.





ORDER

Entitlement to an increased disability rating for bilateral 
pes planus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


